 



Exhibit 10.1
SEVERANCE AGREEMENT AND RELEASE

1.   This Severance Agreement and Release (“Agreement”) is made between Robert
R. Kulbick (“Executive”) and Crawford & Company and its subsidiaries
(“Crawford”).

2.   Executive resigned from his position as Chief Executive Officer of
Broadspire, A Crawford Company, and as an officer and/or director of any other
Crawford subsidiary, effective January 19, 2007.

CONSIDERATION

3.   In return for the promises and covenants made by Executive in this
Agreement, Crawford will provide Executive with the following:

  (a)   Crawford will pay to Executive the total amount of $284,900.00 (two
hundred eighty-four thousand nine hundred dollars), less applicable withholding
taxes/amounts. This total amount will be split into 26 equal payments, paid to
Executive over the period of 12 months (the “Severance Period”) following the
Effective Date, as defined below in paragraph 24 of this Agreement. If Executive
dies during the Severance Period, any monthly payments remaining after his death
will be made to his estate. With the exception of any taxes that Crawford
withholds from the amount described in this paragraph, Executive (and/or his
estate, if applicable) shall be liable for any and all taxes on the amount paid
to him (and/or his estate, if applicable) pursuant to this Agreement.     (b)  
If Executive takes reasonable and diligent steps to find employment during the
Severance Period, including the use of the services provided for in paragraph
3(f), below, Crawford will also pay to Executive $23,741.67 (twenty-three
thousand seven hundred forty-one dollars and sixty-seven cents) per month for up
to 6 months following the Severance Period if Executive is not employed at the
end of the Severance Period. Crawford’s obligation to pay Executive pursuant to
this subparagraph 3(b) will immediately cease upon Executive becoming employed
by anyone (including his commencing a business on his own behalf) at any point
during the 6 months following the Severance Period. Executive shall immediately
notify Crawford if he secures employment at any point during the 6 months
following the Severance Period. Executive’s obligations under this Agreement,
including, but not limited to, paragraphs 8, 9, 12, 13, and 14, shall continue
while he receives payment pursuant to this subparagraph 3(b).     (c)   During
the Severance Period, Crawford will permit Executive to continue to hold and
exercise stock options for 90 days in accordance with the provisions of the
applicable stock option agreements.     (d)   Executive shall be entitled to
continue insurance coverage to the extent that Crawford is required by law (the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended) to provide
such coverage (“COBRA coverage”) for him

 



--------------------------------------------------------------------------------



 



      and/or his dependents. If Executive elects COBRA coverage, Crawford will
contribute the amount that Crawford would have paid for such coverage if the
eligible Executive had been an active employee for the lesser of 12 months or
until Executive become eligible for other insurance coverage.     (e)   The
Company will continue to pay Executive his company car allowance of $258.46 per
the 26 pay periods during the 12 months Severance Period.     (f)   Crawford
will pay for Executive to receive, for a period not to exceed 6 months after the
Effective Date of this Agreement, the outplacement services customarily provided
by the Mulling Companies.     (g)   Except for vested rights, if any, that
Executive may have under Crawford’s Deferred Compensation Plan, Employee Stock
Purchase Plan, Defined Benefit Plan, Defined Contribution Plan (401k), and/or
Supplemental Executive Retirement Plan, Executive shall receive no compensation
or benefit from Crawford (including no additional contribution or payment to the
plans listed in this paragraph) after the Effective Date of this Agreement,
other than as expressly provided for herein.

RELEASE OF CLAIMS

4.   Executive hereby irrevocably and unconditionally releases, acquits, and
forever discharges Crawford and each of Crawford’s former and current owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, attorneys, parent companies, divisions,
subsidiaries, affiliates (and agents, directors, officers, employees,
representatives, and attorneys of such parent companies, divisions,
subsidiaries, and affiliates), and all persons acting by, through, under, or in
concert with any of them (collectively “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys’ fees and costs) of any
nature whatsoever, known or unknown, suspected or unsuspected, which Executive
now has, owns, or holds; claims to have, own, or hold; at any time heretofore
had, owned, or held; or at any time heretofore claimed to have, own, or hold,
against each or any of the Releasees (“Claim” or “Claims”). The Claims released
herein include, but are not limited to, any claims for back pay, front pay,
wages, compensatory damages, punitive damages, benefits, severance, vacation
pay, sick pay, bonus, or any other form of compensation from the Releasees or
any of them, that arise under any federal, state, foreign, and/or local laws
including, but not limited to, (a) the Age Discrimination in Employment Act of
1967, as amended; (b) Title VII of the Civil Rights Act of 1964, as amended;
(c) 42 U.S.C. § 1981; (d) the Americans with Disabilities Act; (e) the Equal Pay
Act; (f) the Family and Medical Leave Act; (g) the Rehabilitation Act of 1973;
(h) the Fair Labor Standards Act; (i) the Employee Retirement Income Security
Act; (j) statutory or common law relating to defamation, intentional infliction
of emotional distress, negligence of any kind, any other tort, or any legal
restriction on Crawford’s right to terminate employees; (k) statutory or common
law relating to breach

-2-



--------------------------------------------------------------------------------



 



    of an express or implied contract; (l) statutory or common law relating to a
breach of any implied or express covenant of good faith and fair dealing; and/or
(m) statutory or common law relating to retaliation of any kind. Nothing in this
release of claims shall prevent Executive from bringing a claim or claims to
enforce the terms of this Agreement. This release of claims does not constitute
a waiver of Executive’s right to employee benefits that are vested, under the
terms of applicable benefit, retirement, or pension plans, as of the date this
Agreement is signed. This release of claims does not apply to claims, if any, as
to which releases are prohibited by applicable law or that arise after the date
Executive signs this Agreement.

5.   As a material inducement to enter into this Agreement, and without limiting
the previous paragraph, Executive and his family agree to release Crawford, its
employees, officers, directors, subsidiaries, affiliated corporations,
successors, and assigns from any and all claims, liabilities, damages, actions,
causes of action, suits, demands, costs, and expenses of any kind whatsoever,
whether known or unknown, which Executive may have now, arising any time before
the date Executive signs this Agreement, that in any way are based upon, related
to, or derived from Executive or Executive’s family being a shareholder of
Crawford. Further, Executive agrees not to encourage, persuade, or advocate that
any third party engage in any action, suit, demand, or claim against Crawford,
its employees, officers, directors, subsidiaries, affiliated corporations,
successors, or assigns that are based upon, relate to, or derived from that
third party being a shareholder of Crawford.

6.   Executive represents that he has neither filed nor assigned to others the
right to file any complaints, charges, or lawsuits against Crawford with any
government agency or any court. Executive further warrants and represents that
he has not made or caused to be made any assignment, purported assignment,
transfer, or purported transfer of any right, claim, demand, or cause of action
covered by this Agreement, and that he is the sole and absolute legal and
equitable owner of all such rights, claims, demands, and causes of action.
Executive further represents that he will not, at any time hereafter, file,
assign to others the right to file, or otherwise initiate or pursue any claims
against Crawford that arise from actions taken or events occurring up to and
including the date on which Executive signs this Agreement. Executive further
agrees that he will not accept, recover, or receive any back pay, damages, or
any other form of relief pursued on his behalf by any federal, state, or local
government agency, any class, or any other person or entity, arising from claims
against Crawford that arose before Executive signs this Agreement. Executive
shall indemnify, defend, and hold harmless Crawford from and against any claims
based upon or arising in connection with any such assignment or transfer, or
purported assignment or transfer, of any claims or other matters released
herein.

EXECUTIVE’S OTHER PROMISES AND COVENANTS

7.   Executive will immediately return to Crawford all Crawford property that is
within Executive’s possession or control.

-3-



--------------------------------------------------------------------------------



 



8.   Executive will, to the extent reasonably requested in writing, cooperate
with and provide information to Crawford in any pending or future litigation or
investigation in which Crawford is a party or involved and regarding which
Executive, by virtue of his association with Crawford, has relevant knowledge or
information. Executive will, in any such litigation or investigation, without
the necessity of a subpoena, provide, in any jurisdiction in which Crawford
requests, truthful testimony relevant to said litigation or investigation.
Executive will also meet with Crawford personnel and/or counsel regarding such
litigation or investigation to the extent reasonably requested in writing,
provided that Executive may participate in such meetings by telephone if meeting
in person would interfere with his employment or business obligations. Executive
understands that Crawford will reimburse him for reasonable expenses actually
incurred when meeting his obligations under this paragraph, but will not pay him
an hourly rate or other fee for the time he spends in meeting those obligations.

9.   Executive will remain available by telephone, on a reasonable basis that
will not unduly interfere with his employment or business obligations, to
provide information to Crawford regarding matters he worked on, persons he dealt
with, and other knowledge he gained in his capacity as the CEO of Broadspire, a
Crawford Company. Executive understands that he will not be paid an hourly rate
or any other fee for the time he spends in meeting this obligation.

10.   During the term of his employment, Executive has been exposed to or has
had access to the confidential attorney-client communications of Crawford.
Executive acknowledges and agrees that the attorney-client privilege applicable
to those communications belongs to Crawford, not Executive, and Executive has no
authority to waive or compromise that privilege. Executive shall not directly or
indirectly use or disclose any information or document conveyed to him in the
course of his employment that is a confidential attorney-client communication or
is attorney work product, except directly to Crawford’s attorneys or as required
by a validly issued court order.

11.   During his employment with Crawford, Executive was intimately involved in
developing strategy and planning for Crawford, and was provided or had access to
Confidential Information, as defined in paragraph 12, below, belonging to
Crawford. Executive acknowledges and agrees that such information has been
developed or obtained by Crawford by the investment of significant time, effort,
and expense, and that such information is a valuable, special, and unique asset
of Crawford. Executive further understands and acknowledges that such
information is proprietary to Crawford and that, if exploited by Executive in
contravention of this Agreement, would seriously, adversely, and irreparably
affect the business of Crawford.

12.   Executive agrees that, he will not disclose or otherwise use any
Confidential Information relating to Crawford’s business operations. For
purposes of this Agreement, Confidential Information includes financial,
marketing, and other business and/or product plans or strategies; client,
customer, and vendor lists; and all other confidential or proprietary
information of Crawford that has not become generally available to the public by
the act of one who has the right to disclose such information without violating
Crawford’s rights.

-4-



--------------------------------------------------------------------------------



 



13.   Executive agrees that during the Severance Period, he will not directly or
indirectly impair or attempt to impair, through solicitations or offers of
employment, offers of independent contractor relationships, or otherwise,
Crawford’s relationship with any of its employees with whom Executive had
business contact during the last year of his employment with Crawford.

14.   Executive agrees that during the Severance Period, he will not, for the
purpose of competing with Crawford, directly or indirectly solicit or attempt to
solicit business from any client or customer of Crawford whom he had business
contact with or knowledge of during the last year of his employment with
Crawford.

15.   Except as otherwise required by law, Executive shall not make any
statement, written or oral, in any forum or media, public or private, or take
any action, that disparages Crawford. Without limiting the foregoing, the
statements prohibited by this paragraph include negative references to
Crawford’s products and services, corporate policy, officers, and/or directors.

16.   Executive agrees that he has maintained and will continue to maintain the
confidentiality of, and will not disclose, reveal, publish, disseminate, or
discuss this Agreement, directly or indirectly, to or with any other person or
entity, except as specifically provided below. The information regarding this
Agreement that will be kept confidential (except as specifically provided below)
will include, but will not be limited to, the fact and amount of the payment
provided for herein and any other information about this Agreement that
Executive knows or possesses. The following disclosures are permitted in the
following limited circumstances:

  (a)   Executive may make such disclosures as are reasonably necessary for tax
reporting purposes;     (b)   Executive may disclose the terms and amount paid
under this Agreement as reasonably necessary to obtain legal, tax, or accounting
advice or services;     (c)   Executive is permitted to disclose the terms of
this Agreement to the extent required in any legal proceeding involving the
enforcement of this Agreement, but, as to any other legal proceedings, he is not
permitted to disclose the terms of this Agreement except to the extent
(i) specifically consented to in writing by Crawford, or (ii) compelled pursuant
to a subpoena, court order, or other legal process; and     (d)   Executive is
permitted to disclose the terms of this Agreement to his adult children, former
spouse, and spouse, provided that anyone to whom a disclosure is made pursuant
to this subparagraph 16(d) has been advised of and agrees to abide by the
confidentiality requirements of this Agreement.

-5-



--------------------------------------------------------------------------------



 



OTHER AGREEMENTS AND COVENANTS

17.   The prohibitions against disclosure of Confidential Information that are
recited herein are in addition to, and not in lieu of, any rights or remedies
available pursuant to the laws of any jurisdiction or common law or judicial
precedent, to prevent the disclosure of trade secrets or proprietary
information; the enforcement of such rights and remedies pursuant to this
Agreement shall not be construed as a waiver of any other rights or available
remedies in law or equity outside this Agreement.

18.   This Agreement has been entered into in and shall be governed by and
construed under the laws of the State of Georgia without reference to the choice
of law principles thereof.

19.   This Agreement shall be binding on the parties hereto and their respective
heirs, successors, and assigns.

20.   If any proceeding or action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled.

21.   If fulfillment of any provision of this Agreement, at the time such
fulfillment shall be due, shall transcend the limit of validity prescribed by
law, then the obligation to be fulfilled shall be reduced or modified to the
limit of such validity; and if any clause or provision contained herein operates
or would operate to invalidate this Agreement in whole or in part, such clause
or provision alone shall be held ineffective as though not herein contained, and
the remainder of this Agreement shall remain in full force and effect.

22.   The parties acknowledge and agree that they are not relying on any
representations, oral or written, other than those expressly contained in this
Agreement. This Agreement supersedes all prior agreements, proposals,
negotiations, conversations, discussions, and course of dealing between the
parties regarding the subject matter covered herein. This Agreement constitutes
the entire Agreement between the parties regarding the severance of Executive’s
employment and all other issues addressed herein. No modification of this
Agreement will be binding upon the parties unless set forth in a writing signed
by Executive and an authorized representative of Crawford that specifically
references this Agreement and the provision that the parties intend to modify.

23.   Executive hereby acknowledges and represents that: (a) Executive has been
given the opportunity to consider the terms of this Agreement for at least
21 days before signing; (b) Executive is hereby advised in writing to consult
with an attorney prior to signing this Agreement; and (c) Executive’s signing of
this Agreement is in exchange for valuable and good consideration to which
Executive would not otherwise be entitled.

24.   This Agreement shall not become effective or enforceable until 12:01 a.m.
EDT time on the eighth (8th) day after it is signed by Executive. 12:01 a.m. on
the eighth (8th) day

-6-



--------------------------------------------------------------------------------



 



    after Executive signs this Agreement shall be known as the “Effective Date.”
Executive may revoke this Agreement at any time before the Effective Date. In
the event Executive chooses to revoke this Agreement, Executive shall give
written notice of such revocation to Allen W. Nelson, Executive Vice President —
General Counsel, Crawford & Company, 5620 Glenridge Drive, N.E., Atlanta,
Georgia 30342 fax number (404)847-4066, via hand delivery or facsimile, before
the Effective Date. If Executive revokes this Agreement, he will not be entitled
to any of the consideration described in this Agreement.

25.   Executive affirms that he has read and understands this Agreement and he
signs this Agreement knowingly, voluntarily, and of his own free will.

          AGREED TO:
      /s/ R. R. Kulbick       Executive        Date: 1/29/07        CRAWFORD &
COMPANY
      By:   /s/ Allen W. Nelson         Title:  EVP: General Counsel & Corporate
Secretary        Date: 29 Jan 07       

-7-